Citation Nr: 1718640	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-18 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1943 to October 1945.  The Veteran died in January 2009.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been transferred to RO in Winston-Salem, North Carolina.  

In October 2016 correspondence, the appellant withdrew his request for a Board hearing.  

The appellant was previously represented by North Carolina Division of Veteran Affairs.  The record shows that in April 2011 the appellant executed a VA Form 21-22 in favor of the American Legion.  The Board recognizes this change in representation.


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was in receipt of special monthly pension based on the need for aid and attendance.  

2.  The appellant was born in November 1945.  

3.  Before attaining the age of 18 years, the appellant did not become permanently incapable of self-support.  

4.  All monies due the Veteran have been paid at the time of his death.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2014); 38  C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive, the Veterans Claims Assistance Act of 2000 does not apply.

Accrued Benefits

Under 38 U.S.C.A. § 5121(a), upon the death of a veteran's surviving spouse, periodic monetary benefits to which the individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (referred to as "accrued benefits"), and due and unpaid, shall be paid to the veteran's "children."  38 U.S.C.A. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38  C.F.R. § 3.1000 (a)(5).  Applications for accrued benefits must be filed within one year after the date of death.  38  U.S.C.A. § 5121(c) (West 2014).

The provisions of 38 C.F.R. § 3.1000 provide that, except as provided in 38 C.F.R. § 3.1001 and § 3.1008, in cases where death occurred on or after December 1, 1962, periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to living persons in the order listed in 38 C.F.R. § 3.1000.  Claims for accrued benefits must be filed within one year after the date of a veteran's death.  38 C.F.R. § 3.1000(c).

Establishing that a person is a veteran's biological son or daughter is insufficient, in and of itself, to establish entitlement to accrued benefits under 38 U.S.C.A. § 5121(a)(3) and 38 C.F.R. § 3.1000(a)(2).  Rather, it must also be shown that the claimant qualifies as a "child" for VA purposes.  For accrued benefits, the term "child" is defined, in pertinent part, as: [a]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38  C.F.R. § 3.57(a)(2016).  See also 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.1000(d)(2).

After reviewing the evidence of record, the Board finds that the appellant is not entitled to accrued benefits pursuant to 38 C.F.R. § 3.1000 because he is not a qualifying child for VA purposes.  As noted above, the term "child" for the purpose of VA benefits is defined as an unmarried child under the age of 18 years; or before attaining the age of 18 years became permanently incapable of self-support; and who is a child of a veteran at the time of the veteran's death.  38 U.S.C.A. § 101(4)(A)(West 2014); 38 C.F.R. §§ 3.57, 3.1000(d)(2) (2016).  
According to the February 2010 Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601), filed by the Veteran's adult son, the appellant (Veteran's son) was born in November 1945; therefore, he is now 72 years old and attained the age of 18 in 1963.  The evidence does not demonstrate, and the appellant has not contended, that before attaining the age of 18 years, the appellant became permanently incapable of self-support.  Thus, the Board finds that the Veteran's son is not a "child" for VA purposes, so is not an eligible accrued benefits claimant, including for purposes of substitution.

The Board further finds that the appellant is not entitled to reimbursement of the Veteran's last sickness and burial expenses.  VA regulation provides that the person who bore the expense of an individual's last sickness or burial is entitled to accrued benefits for reimbursement for such expenses.  38 C.F.R. § 3.1000(a)(5).  

On his VA Form 21-601, the appellant listed a total of $23,691.00 paid to Kenansville Health and Rehabilitation Center, where the Veteran was a resident.  No other evidence of payments made by the appellant for the Veteran's nursing home care was submitted (i.e., medical invoices, copies of checks, payment receipts).  The Court, in Caranto v. Brown, 4 Vet. App. 516 (1993), has held that 38 U.S.C.A § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

Nevertheless, in this case, the evidence demonstrates that there was no pending claim for benefits at the time of the Veteran's death.  In November 2007, the Veteran was granted special monthly pension based on the need for aid and attendance.  The record shows that the Veteran submitted a claim for medical expenses in August 2008 due to his admission into Kenansville Health and Rehabilitation Center in June 2008.  An October 2008 VA correspondence reflects that VA awarded the Veteran increased medical expenses.  No subsequent claim was received by VA from the Veteran prior to his death.  Accordingly, the appellant is not entitled to reimbursement because there were no monies from VA owed to the Veteran at the time of his death.  As the law and not the evidence is dispositive on this issue, entitlement to accrued benefits must be denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


